UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JEFFREY SCOTT BRUETTE; BRIAN            
MICHAEL KUEHN; PRISM MULTIMEDIA,
INCORPORATED,
               Plaintiffs-Appellants,
                 v.
MONTGOMERY COUNTY, MARYLAND;
THE STATE OF MARYLAND; ERROL
BIRCH, Individually and in his
official capacity of Detective,
Montgomery County Police
Department; DONALD INMAN,
Individually and in his official
capacity of Detective, Montgomery             No. 02-1441
County Police Department,
                Defendants-Appellees,
                and
DOUGLAS M. DUNCAN (or his
successor), County Executive,
Montgomery County; MONTGOMERY
COUNTY POLICE DEPARTMENT; ALEX
FOSTER, Individually and in his
capacity as Assistant Maryland
State Attorney,
                         Defendants.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                        (CA-00-2324-JFM)

                       Argued: April 4, 2003
                      Decided: June 24, 2003
2             BRUETTE v. MONTGOMERY COUNTY, MARYLAND
    Before KING, Circuit Judge, HAMILTON, Senior Circuit Judge,
      and Robert E. PAYNE, United States District Judge for the
           Eastern District of Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Douglas William Tyrka, ROSENAU & ROSENAU,
Washington, D.C., for Appellants. Sharon Veronica Burrell, Principal
Counsel for Self-Insurance Appeals, Rockville, Maryland, for Appel-
lees. ON BRIEF: Charles W. Thompson, Jr., County Attorney, Patri-
cia P. Via, Associate County Attorney, Charles L. Frederick,
Associate County Attorney, Rockville, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jeffrey Scott Bruette, Brian Michael Kuehn and Prism Multimedia,
Inc., a corporation that is wholly owned by Bruette, appeal from an
order granting summary judgment against them, as well as from sev-
eral orders regulating discovery. For the following reasons, the order
granting summary judgment and the orders regulating discovery are
affirmed.

                                   I.

    The multi-count complaint in this action ensued the arrest of Bru-
             BRUETTE v. MONTGOMERY COUNTY, MARYLAND                     3
ette and Kuehn on several related charges: (1) filming a person under
18 years of age ("J.C.") engaging in an obscene act or sexual conduct;
(2) distributing those films; (3) possessing child pornography; (4)
child abuse of J.C., including unnatural or perverted sexual practices,
by a person having temporary or permanent custody of an individual
under 18 years of age; and (5) wilfully contributing to, or encouraging
any act which results in, a violation of law rendering a child (J.C.)
either delinquent or in need of supervision or assistance (sometimes
referred to in the record as "contributing to the condition of a minor").1
The fact scenario that formed the basis for the charges against Bruette
and Kuehn began in 1998 when J.C., who was then age 16, began vis-
iting the residence shared by Bruette and Kuehn.

   As time passed, J.C.’s visits became more frequent and longer in
duration. While visiting, J.C. used the plaintiffs’ computer, watched
their television and played with their dogs. Because J.C. was spending
considerable time at the residence, Bruette decided to inform J.C., and
later J.C.’s mother, that Bruette and Kuehn were in a personal rela-
tionship and lived what Bruette termed "an alternate lifestyle." Those
revelations did not diminish either the frequency or the duration of
J.C.’s visits.

   In January 1999, Bruette began to suspect that J.C. was stealing
some of the expensive electronic gear and gadgetry that he and Kuehn
kept in the basement of their house. Consequently, Bruette installed
a surveillance camera, or "nanny cam," in the basement, allowed J.C.
to remain in the basement alone, and joined Kuehn in a room upstairs
where they could view the surveillance on a television monitor.

   They saw no theft. Instead, they observed J.C. engaging in sexual
acts with the dogs that Bruette and Kuehn owned. After watching this
activity for a while, Bruette and Kuehn decided to record it on video-
tape. The videotaping of similar activity on the part of J.C. took place
the next day and again on the following day.2
  1
    Violations, respectively, of Md. Code Ann., art. 27, § 419(A), Md.
Code Ann., art. 27, § 419(A), Md. Code Ann., art. 27, § 419(B), Md.
Code Ann., art. 27, § 35(C), Md. Code Ann. § 3-831.
  2
    Statements voluntarily made to the police by both plaintiffs described
J.C.’s conduct and the recording of it on videotape in detail.
4            BRUETTE v. MONTGOMERY COUNTY, MARYLAND
   Neither Bruette nor Kuehn interceded to stop J.C.’s conduct when
they first observed it. Nor did they disclose J.C.’s conduct to his par-
ents or to any social service agency. Rather, contending that they
were at a loss about how to proceed, they elected to allow J.C. to con-
tinue the conduct at two separate sessions on the next two ensuing
days. However, they did discuss the matter thereafter with some
friends, one of whom was a lawyer in another state. Their stated pur-
pose for recording J.C.’s conduct (and each initiated the recording
process on different occasions) was to have documentary evidence
with which to confront J.C. or to present to his parents in the event
that J.C. ever accused Bruette or Kuehn of any impropriety. Bruette
and Kuehn also showed these videotapes to a friend. They say that
was done to help them ascertain how to proceed.

   In March 1999, three months after the activity was recorded, Bru-
ette confronted J.C. about his conduct. However, J.C. was not told
about the videotapes of his performances. The record is unclear what
else transpired in the confrontation, but J.C.’s visits ceased the next
day. After raising the matter with J.C., Bruette and Kuehn made no
report of J.C.’s conduct to his parents, assertedly because they knew
J.C.’s father to be an ill-tempered, perhaps even violent, man. Nor did
they report it to any social service agency.

   Then, in June 1999, Bruette discussed the situation with a child ser-
vice agency employee who mentioned to Bruette, the rather obvious
fact, that the videotape could be considered pornographic. Bruette
then informed J.C.’s sister of her brother’s activities. She, in turn,
related the communication to her parents who reportedly were incred-
ulous at her assertion. Then, on July 29, 1999, some six months after
observing and filming J.C.’s conduct, Bruette and Kuehn reported the
matter to the police, claiming to be in search of help for J.C., but
apprehensive that it was necessary to act before they were accused of
wrongdoing.3 They delivered the videotape to the police at the same
time.
    3
   Bruette and Kuehn explained the reporting delay by noting that they
had been out of town for protracted periods between January and July
and by reciting their indecision respecting how to handle the matter
given their understanding about J.C’s father’s reputation.
             BRUETTE v. MONTGOMERY COUNTY, MARYLAND                   5
   The matter was referred immediately to the Pedophile Unit of
Montgomery County Police Department where it was assigned to
Detective Birch. Shortly thereafter, Birch interviewed Bruette and
then Kuehn, taking from each a statement in which the facts summa-
rized above were related in great detail. Birch also interviewed J.C.’s
mother and sister and then J.C. In that interview, J.C. told Birch that
his activity with the dogs began no later than January 1, 1999; and
that, on one occasion, apparently before the first recorded bestiality
episode, Bruette had grabbed J.C.’s penis and had related a sexual
encounter with a 17 year old boy.

   Birch secured arrest warrants for both Bruette and Kuehn for the
five charges previously outlined. On the basis of the same facts that
supported issuance of the arrest warrant, Birch also received a search
warrant for the plaintiffs’ home. Bruette and Kuehn were arrested and
detained overnight because the arrest took place late in the day and
the bondsman had left for the evening. Both were released on bond
the next day.

   During the period January 1999 to the arrest, Bruette and Kuehn
worked at Hughes Networks, Inc. pursuant to a contract between
Prism and Hughes. The revenue thereby produced was allegedly the
sole income for Prism, and its two employees, Bruette and Kuehn. As
part of the investigation, Birch talked to the director of security at
Hughes and asked him to check the computers that Bruette and Kuehn
used in their work to ascertain whether there was child pornography
on those computers. Apparently, Birch did not follow up on that
inquiry before the arrest and search warrants were secured and exe-
cuted. But, in a conversation with Hughes’ security director after the
arrest, Birch mentioned that Bruette and Hughes had been arrested
and outlined the charges. Shortly after Bruette and Kuehn were
arrested, Hughes suspended its business dealings with Prism.

   Several months thereafter, Bruette pled guilty to wilfully contribut-
ing to, or encouraging an act that resulted in, a violation of law ren-
dering a child either delinquent or in need of supervision (contributing
to the condition of a child). Bruette was sentenced to probation.
Kuehn entered a plea agreement pursuant to which he agreed to per-
form community service in exchange for a nolle prosequei of all
charges again him (the parties call this a conditional nolle prosequei).
6            BRUETTE v. MONTGOMERY COUNTY, MARYLAND
After entry of these pleas, Hughes ceased doing business with Prism
entirely.

                                   II.

   The complaint set forth eleven so-called "causes of action," one of
which presented federal constitutional law claims through 42 U.S.C.
§ 1983, the remainder presenting state constitutional and tort claims.
The first, and only federal law, count asserted violations of rights con-
ferred by the First, Fifth, Sixth, Eighth and Fourteenth Amendments,
all arising, in one way or another, out of the arrest and prosecution
of Bruette and Kuehn and the search of their residence.4 The state
constitutional law claims were based on parallel provisions of the
Maryland Constitution and were said to have arisen as a consequence
of the same events as precipitated the federal constitutional law
claims in the first count. The state tort claims were for alleged false
arrest and imprisonment, malicious prosecution, abuse of process,
assault, battery, negligence, intentional infliction of emotional dis-
tress, conversion, and tortious interference with a business relation-
ship.

   The complaint was as indiscriminate in naming defendants as it
was in positing substantive claims. Thus, in addition to suing Birch
and the County, the plaintiffs, for reasons that are difficult to discern,
named, as additional defendants, another detective, the County Police
Department, the County Executive, an Assistant State’s Attorney and
the State of Maryland.

  However, by the time that summary judgment was granted, the
only remaining defendants were Birch and his employer, the County
because, by then, all claims against the Police Department, the
County Executive, and another County police officer had been volun-
    4
   The Sixth Amendment claim in the first count was that the plaintiffs
were deprived of their right to counsel when they were served with the
search warrant outside the presence of their counsel. The district court
held that the Sixth Amendment claim lacked merit. It does not appear
that the plaintiffs have appealed that aspect of the summary judgment;
but, if that issue is somehow intended to be presented on appeal, we, like
the district court, find it meritless.
             BRUETTE v. MONTGOMERY COUNTY, MARYLAND                     7
tarily dismissed by the plaintiffs. All state law claims against the
County also had been dismissed voluntarily. In deciding a previous
motion, not the subject of this appeal, the district court had dismissed
all claims against the Assistant State’s Attorney, in his official and
individual capacities, and the claims against the State of Maryland.

                                   III.

   An award of summary judgment is reviewed de novo. Mellen v.
Bunting, 327 F.3d 355, 363 (4th Cir. 2003). Having so reviewed the
matter, we affirm the order granting summary judgment, largely for
the reasons given by the district court.

  A. The Award Of Summary Judgment On The Plaintiffs’ First
               And Eighth Amendment Claims

   The First Amendment claim was grounded in the plaintiffs’ conten-
tion that the videotape was a constitutionally protected form of
expression because it allegedly was made, inter alia, to show to a
counseling authority. The plaintiffs argued that the defendants were
retaliating against them and punishing them for making, possessing
and distributing that protected form of expression. The district court
granted summary judgment on the First Amendment claim (and on a
claim under a comparable provision of the Maryland Constitution) by
finding qualified immunity. Specifically, the district court held that
"[c]reative though this argument may be, a law enforcement officer
clearly cannot be held civilly liable for having failed to anticipate it."

   That theory is not creative. It is simply unsupported by any citation
of law in any brief before the district court or in this appeal. And, we
know of no decisional support for it. Thus, the district court correctly
held that Birch enjoyed qualified immunity. Moreover, because the
theory lacks substance at law, the First Amendment claim and the par-
allel Maryland Constitutional claim are both, as the district court held,
albeit without statement of reasons, "facially deficient."

   The district court summarily terminated the Eighth Amendment
claim for two reasons: (1) the acts alleged to constitute punishment
(Birch’s discussions with Hughes and Birch’s alleged threat to prose-
8              BRUETTE v. MONTGOMERY COUNTY, MARYLAND
cute the plaintiffs for animal cruelty if they did not relinquish posses-
sion of their dogs) did not amount to punishment and thus were not
of constitutional import; and (2) the allegedly offending acts both
occurred before conviction, thereby foreclosing application of the
Eight Amendment under Ingraham v. Wright, 430 U.S. 651, 671 n.40
(1977). The district court correctly entered summary judgment on the
Eighth Amendment claim for the reasons given in its memorandum
opinion.

        B. The Alleged Fifth Amendment Self-Incrimination Claim

   The plaintiffs assert that their rights against self-incrimination were
violated. It is difficult to discern the predicate for this assertion given
that the plaintiffs initiated communications with the police department
and voluntarily made detailed statements. We agree with the district
court that "[t]here is nothing in the record to suggest that plaintiffs
were in custody at the time of the interviews or that their participation
in the interviews was not entirely voluntary." Hence, the district court
properly granted summary judgment on the Fifth Amendment claim.

    C. The District Court’s Decision Respecting Probable Cause
               For Arrest, Search And Prosecution

   The district court resolved the remaining federal and state constitu-
tional claims and the state law tort claims arising out of the arrest and
prosecution of the plaintiffs and the search of their house by conclud-
ing that probable cause existed for the arrest of the plaintiffs, the
search of their house and their prosecution. On appeal, the parties
have treated that as the principal substantive issue as to the grant of
summary judgment. So too shall we.5 Although the complaint does
not mention the Fourth Amendment, the district court properly per-
ceived that the claims respecting the plaintiffs’ arrest and prosecution
and the search of their residence must be analyzed as arising thereun-
der, see Albright v. Oliver, 510 U.S. 266, 273 (1994), Graham v. Con-
nor, 490 U.S. 386, 395 (1989). And, on appeal, the parties have
treated the federal constitutional claims in the first count as controlla-
    5
   The claim for tortious interference with a business relationship was
not resolved on that ground.
             BRUETTE v. MONTGOMERY COUNTY, MARYLAND                    9
ble by that jurisprudence. The same is true as to the parallel claims
under the Maryland Constitution.

   The district court concluded that the statements volunteered by
Bruette and Kuehn, the videotapes they made of J.C., and Birch’s
interviews of J.C., his mother and his sister supplied probable cause
for Birch to secure a warrant for the arrest of Bruette and Kuehn for
sexual abuse of a minor by a custodian, filming a minor during a sex
act, distributing and promoting pornography respecting a minor and
contributing to the condition of a minor. The district court then con-
cluded that the presence of probable cause disposed of all federal and
state constitutional and state law tort claims based on the arrest, the
search and the prosecution.

   Probable cause for an arrest warrant exists when the facts reason-
ably show that an offense has been committed and that the person to
be arrested has committed it. 3 Wayne R. LaFave, Search and Sei-
zure, § 5.1(q) (1996). Probable cause to search exists when there is "a
fair probability that contraband or evidence of a crime will be found
in a particular place." Illinois v. Gates, 462 U.S. 213, 238 (1983). As
the district court explained in detail, the evidence available to Birch
about the conduct of Bruette and Kuehn provided probable cause for
the preferring of each of those charges, their arrest on them, the
search of their house and their ensuing prosecution.

   Like the district court, we conclude that the presence of probable
cause forecloses relief on all the federal and state constitutional and
tort claims based on the arrest, the search and the prosecution at issue.
Hence, we affirm the grant of summary judgment on those claims on
the reasoning of the district court.

   We also agree with the district court that, because J.C. was over the
age of 16 at the time of the events in question, there was not probable
cause to support preferring the charge of possession of child pornog-
raphy under Maryland law6 or to justify the plaintiffs’ arrest thereon.
However, as the district court correctly held, that deficiency is of no
moment here because there was probable cause to support all the
  6
   The applicable Maryland statute sets the age of 16 as the determina-
tive age for that offense. The defendants agree.
10           BRUETTE v. MONTGOMERY COUNTY, MARYLAND
other charges, and because there is no evidence that Birch acted in
bad faith in pressing the defective charge.7

                                    IV.

   We turn now to the state law claim for tortious interference with
a business relationship. The plaintiffs alleged that Birch and the
County tortiously interfered with their business relationship with
Hughes when, during his investigation, Birch told Hughes that Bru-
ette and Kuehn were under investigation and that they had been
arrested. According to Birch, he communicated with Hughes to ascer-
tain whether the plaintiffs had access to computers when they were
at Hughes. This, according to the record, is a usual step in the investi-
gation of cases involving child pornography or pedophilia. According
to the plaintiffs, Birch made these communications for the purpose of
harming their relationship with Hughes.

   The district court granted summary judgment for the reason that
Hughes learned of the arrest from a newspaper article and from the
plaintiffs, not from Birch. The parties agree that the record does not
support that conclusion.

  7
   The plaintiffs asserted a procedural due process claim arising out of
a threat by Birch to prosecute them for cruelty to animals if they did not
agree to have no more contact with the dogs. The district court correctly
held that Birch made no actionable threat because there was probable
cause for a charge of animal cruelty.
   The plaintiffs also asserted a procedural due process claim grounded
in the assertion that the County has not returned the plaintiffs’ television
and the videotape of J.C. and the dogs. The television was lost while it
was being held by the Police Department. The plaintiffs were told to file
a claim for reimbursement. The videotape is in the custody of the Mont-
gomery County Juvenile Court. The plaintiffs can petition that court for
its return. Under the circumstances of record, there is no actionable
wrong, constitutional or otherwise, respecting the television or the video-
tape that can be attributed to Birch or the County.
  Nor is there merit to the plaintiffs’ contention that the search of their
residence exceeded the scope of the warrant.
             BRUETTE v. MONTGOMERY COUNTY, MARYLAND                    11
   As the plaintiffs contend, there are factual disputes about certain
aspects of this claim. But, viewed most favorably to the plaintiffs, the
record indicates that, as part of standard investigative technique,
Birch informed the director of security at Hughes that he was investi-
gating Bruette and Kuehn and asked the director of security to ascer-
tain whether their computers at work contained evidence of child
pornography. He also informed Hughes of the arrests which, at the
time, were matters of public record.

   There is nothing in the record to indicate that inquiries of that
nature are not part of the usual investigative procedures for cases
involving child pornography. On the other hand, there is evidence that
Birch never followed up on this inquiry. The record also shows that
Birch did not have a similar check made on the computers at the
home shared by Bruette and Kuehn. That evidence permits an infer-
ence that Birch was negligent in the discharge of his duties. It also
permits an inference that, before hearing back from Hughes, Birch
concluded that he had sufficient evidence to prefer charges.

   Whatever else may be said about Birch’s conduct, however, we can
find nothing in it on which a reasonable jury could base a finding that
his communications with Hughes were accomplished with the pur-
pose of causing damage to a business relationship. And, under Mary-
land law, that is an element of a claim for tortious interference with
a business relationship. Macklin v. Robert Logan Associates, 334 Md.
287, 301, 639 A.2d 112, 119 (1994). Hence, summary judgment was
appropriate on that claim, and we affirm on that ground.8

                                   V.

   The plaintiffs also appeal from several orders that regulated discov-
ery and from that aspect of the summary judgment order denying the
request for discovery under Fed. R. Civ. P. 56(f) that appears in an
  8
   Although this is not the basis on which the district court granted sum-
mary judgment, we may assess this issue on any ground that appears in
the record. Hillson Partners Ltd. Partnership v. Adage, Inc., 42 F.3d 204,
210 n.5 (4th Cir. 1994). Further, the parties have addressed this issue
adequately in their briefs on appeal.
12           BRUETTE v. MONTGOMERY COUNTY, MARYLAND
affidavit filed by Bruette in response to the motion for summary judg-
ment.

   The pertinent record shows that: (1) the parties exchanged interrog-
atories and documents; and (2) depositions were taken of Birch,
Detective Inman, four Hughes employees, and two other police offi-
cers. Thus, plaintiffs’ assertion that they were allowed "virtually no
discovery" is simply wrong.

   It is correct, however, that the district court exercised its discretion
to regulate discovery. Thus, the circumstances under which the dis-
trict court acted require some explanation.

   Well into the course of the case, at a hearing on several motions
and with about five weeks remaining before the end of the period
allowed for discovery, the parties presented the district court with a
dispute about the scope of a protective order respecting information
about J.C. in state juvenile court files and the police files. The defen-
dants considered themselves circumscribed in providing documents
from their files by a previous state court order restricting disclosure
of information about J.C. The plaintiffs wanted access to that infor-
mation and to the information in the state juvenile court files.

   After briefing and argument, the district court proposed that, to
head off a proposed federal-state jurisdictional dispute, it would dis-
cuss the motion with the state court, review the files covered by the
state court’s proscriptive order, decide what, if anything, ought to be
produced, notify the state court and the parties, and then deal with any
issues respecting production of the documents covered by the state
court order. The parties agreed to that approach. After reviewing the
documents covered by the state court order, the district court con-
cluded that discovery of the information covered by the state court’s
order was unnecessary because it added nothing to the facts already
known and because of the state’s interest in protecting the confidenti-
ality of juvenile files.

   Also, by then, thoroughly familiar with the facts of the case, the
district court concluded that the record was sufficiently developed to
"proceed to summary judgment." The district court then held a sched-
uling conference and, after consulting with counsel, it set a deadline
             BRUETTE v. MONTGOMERY COUNTY, MARYLAND                     13
for discovery respecting qualified immunity, for discovery of commu-
nications between law enforcement officers and Hughes, and for the
filing of defendants’ motion for summary judgment on qualified
immunity. When the parties were unable to agree on the scope of dis-
covery respecting qualified immunity, the district court ordered the
discovery of communications between law enforcement officers and
Hughes to proceed and deferred decision on the propriety of further
discovery until after the defendants had filed summary judgment
motions, and after the plaintiffs submitted affidavits under Rule 56(f),
if any, in response.

   The defendants’ summary judgment motion sought dismissal on
substantive grounds as well as on ground of qualified immunity. Bru-
ette, not counsel, filed a Rule 56(f) affidavit asserting the need for dis-
covery on the County’s policies, practices and customs, to help assess
Birch’s credibility and to show that those policies, practices and cus-
toms had led to the asserted constitutional violations.

  We review orders regulating discovery for abuse of discretion.
Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th
Cir. 2002). We find no such abuse here. To the contrary, the district
court’s approach here was quite reasonable.

   Before the district court interceded in the discovery process, it had
considered and decided several motions to dismiss under Fed. R. Civ.
P. 12(b)(6) and one summary judgment motion and thus was thor-
oughly familiar with the case and the issues presented. It, therefore,
could see, rather readily, that the plaintiffs’ own statements cast seri-
ous doubt on the viability of their many claims. Confronted with a
looming confrontation with a state court and aware of a complaint
abundant with facially dubious claims, the district court reasonably
assumed its obligation to assess the need for, and the extent of, any
further discovery. At the same time, the district court reasonably
anticipated that summary judgment motions would be forthcoming on
the issue of qualified immunity, which, if granted, would result in ter-
mination of the entire action, because the federal claims in the first
count would come to an end and the exercise of supplemental juris-
diction over the state law claims likely would not be warranted. Under
those circumstances, the district court properly limited the scope of
discovery, set a schedule for summary judgment proceedings on the
14           BRUETTE v. MONTGOMERY COUNTY, MARYLAND
issue of qualified immunity, and made clear that requests for further
discovery would be entertained once the summary judgment motion
and a response to it were on file if the plaintiffs’ satisfied the require-
ments of Rule 56(f).

   When filed, the defendants’ summary judgment motion tran-
scended the issue of qualified immunity and included attacks on the
substantive validity on the underlying federal claims, as well as the
state law claims. The plaintiffs’ response brief underscored the sub-
stantive invalidity of all of their claims, thereby undercutting the
claimed need for further discovery. And, as the district court correctly
held, its decision on summary judgment rendered irrelevant the plain-
tiffs’ request for discovery about the County’s practices, policies or
customs.

   As to the tortious interference claim, the Court already had permit-
ted discovery of communications between law enforcement officers
and Hughes. Further, the Rule 56(f) affidavit filed by Bruette did not
identify with specificity any further discovery pertinent to that claim.
Instead, his affidavit merely recited Burette’s undocumented, personal
belief that further discovery somehow would show Birch’s malice in
talking to Hughes about the investigation. That is an insufficient
showing to warrant further discovery.9 See Strag v. Bd. of Trustees,
Craven County, Coll., 55 F.3d 943, 953-54 (4th Cir. 1995) (finding
that district court did not abuse its discretion in denying Rule 56(f)
relief where the moving party "did not specifically allege why the
information sought would have been sufficient to create a genuine
issue of material fact.").

   In sum, the district court fulfilled its obligations to regulate discov-
ery in a case that, by the time of the discovery orders at issue, called
out for judicial intervention in the discovery process. We find no error
in the district court’s reasonable and measured discharge of its obliga-
tions.
  9
    The same infirmity existed as to Bruette’s affidavit asserting: (1) the
need to review the videotape (which, of course the plaintiffs had viewed
in the making and thereafter); and (2) the need to determine — for their
negligence claim — J.C.’s "prior involvement" with the County.
            BRUETTE v. MONTGOMERY COUNTY, MARYLAND              15
   The judgment of the district court granting summary judgment and
its orders regulating discovery are

                                                      AFFIRMED.